                   1
                        Elizabeth M. Caballero, SBN 240249
                   2    Jonathan Che Gettleman, SBN 243560
                        CABALLERO & GETTLEMAN, LAW OFFICE, INC.
                   3    223 River Street, Suite D
                        Santa Cruz, California 95060
                   4    TELEPHONE: 831-427-2658
                        FACSIMILE: 831-515-5228
                   5    EMAIL: jonathangettleman@yahoo.com
                                  cglaw2015@gmail.com
                   6
                        Diane K. Vaillancourt, SBN 181348
                        LAW OFFICE OF DIANE K. VAILLANCOURT
                   7
                        849 Almar Avenue, Suite C403
                        Santa Cruz, CA 95060
                   8
                        TELEPHONE: 831-458-3440
                        EMAIL: vaillancourt@cruzio.com
                   9

              10        Attorneys for Plaintiff Oscar Ramirez
              11
                                                          UNITED STATES DISTRICT COURT
              12

              13                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

              14
                                                                     SAN JOSE
              15

              16

              17        OSCAR RAMIREZ,
                                                                          Case No. 5:18-cv-04142-NC
              18                         Plaintiff,
              19                                  vs.                     STIPULATION OF DISMISSAL AND
              20                                                          [PROPOSED] ORDER
                        CITY OF CAPITOLA and the CAPITOLA                 [FRCP 41(a)(1)]
              21        POLICE DEPARTMENT, public entities,
                        OFFICER ZACK CURRIER, and DOES 1-10,              Date: February 13, 2019
              22        individually, jointly and severally,              Time: 10:00 a.m.
              23                         Defendants.                      Magistrate Judge Nathanael M. Cousins
              24                                                          Courtroom 5, 4th Floor
                                                                          San Jose Courthouse
              25

              26               IT IS HEREBY STIPULATED by and between the parties to this action through their

              27       designated counsel that the above-entitled action filed by Plaintiff OSCAR RAMIREZ, against

              28                                                         1.
  LAW OFFICES
223 RIVER STREET
     SUITE D
                                                      STIPULATION OF DISMISSAL AND PROPOSED ORDER
 SANTA CRUZ, CA                                                   Case No. 5:18-cv-04142-NC
      95060
                   1
                       Defendants CITY OF CAPITOLA, CAPITOLA POLICE DEPARTMENT, OFFICER ZACK
                   2
                       CURRIER, and all others is dismissed in its entirety with prejudice pursuant to Fed.Rule.Civ.Pro.
                   3
                       41(a)(1), with each party to bear their own costs and attorney fees
                   4

                   5     Dated: March 27, 2019                       /s/ Elizabeth M. Caballero
                                                                     Elizabeth Caballero
                   6                                                 Diane K. Vaillancourt
                                                                     Jonathan Che Gettleman
                   7                                                 Counsel for Plaintiff Oscar Ramirez
                   8

                   9
                         Dated: March 27, 2019                       /s/ Ellen S. Lyons
              10                                                     Ellen S. Lyons
                                                                     Counsel for City of Capitola Defendants
              11

              12              *I hereby attest that I have the consent of Ellen S. Lyons to file this document.
              13                                                        /s/____________________________________
                                                                        Elizabeth M. Caballero
              14                                                        CABALLERO & GETTLEMAN LAW OFFICE INC.
              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28                                                            2.
  LAW OFFICES
223 RIVER STREET
     SUITE D
                                                  STIPULATION OF DISMISSAL AND PROPOSED ORDER
 SANTA CRUZ, CA                                               Case No. 5:18-cv-04142-NC
      95060
                   1

                   2                                                  ORDER
                   3           This Stipulation of Dismissal is hereby adopted by the Court and, as such, this matter is
                   4
                       dismissed in its entirety with prejudice.
                                                                                             ISTRIC
                   5                                                                  TES D          TC
                       Dated : ______
                                 29th March, 2019                                    A
                                                                                _________________________________
                                                                                   T
                   6                                                            Honorable Nathan Cousins




                                                                                                                O
                                                                                S




                                                                                                                 U
                                                                              ED
                                                                                United States District Court Magistrate Judge




                                                                                                                  RT
                   7




                                                                          UNIT
                                                                                                  TED
                                                                                            GRAN
                   8




                                                                                                                      R NIA
                   9
                                                                                                          . Cousins


                                                                          NO
                                                                                              thanael M
                                                                                     Judge Na




                                                                                                                      FO
              10


                                                                            RT




                                                                                                                  LI
              11                                                                   ER
                                                                                H




                                                                                                                A
                                                                                        N                        C
                                                                                                          F
              12                                                                            D IS T IC T O
                                                                                                  R
              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28                                                           3.
  LAW OFFICES
223 RIVER STREET
     SUITE D
                                                   STIPULATION OF DISMISSAL AND PROPOSED ORDER
 SANTA CRUZ, CA                                                Case No. 5:18-cv-04142-NC
      95060
